Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventor Search 02/27/2022 
Similar--16456887-Abn. Elected species allowed. See US 5250704. (102--Col. 5, Scheme II, compound 4).   See 9782370—US DP?
Claim 1, in so far as it reads on the next-examined species defined above,
is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tetrahedron
Letters (2014), 55(5), pp. 985-991. The reference teaches inventor's compound (page
987, Scheme 1, compounds 12 and 13 (i.e. a racemate)). The examiner notes for
clarity of the record that Ts is a standard abbreviation for the tosyl group (p-
CHsC6H4S(O)z-).

SEE PAGe 64 for lower average body weight No 12. (date 1/16/2002.
This application was not published.
Continuity/Reexam Information for 17/030902 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataPCT/US21/43434, filed on 07/28/2021, now abandoned 17030902, filed on 09/24/2020


Claims 1-20 are pending.
No claim is allowed. 
Elected 
Claims 1-13 are under examination (group I).  Claims are drawn to method for reducing fat in a body. (includes lipoma)
Species: “para-toluene sulfonamide and acceptable salt thereof’ (p-TSA)


    PNG
    media_image1.png
    130
    206
    media_image1.png
    Greyscale



Claim 1 is drawn to: (full claim not copied).   (For specific compounds please see claim 4).


1. A method for reducing fat in a body of a subject, comprising administering an
effective amount of a composition to the subject, wherein the composition
comprises a benzenesulfonamide derivative and a pharmaceutically or cosmetically
acceptable carrier thereof.

or a pharmaceutically or cosmetically acceptable salt thereof,





Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000